DETAILED ACTION
Claims 1-30 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As such, “means for transmitting,” “means for receiving,” and “means for performing” as recited in Claim 30 are all interpreted to refer to the User Equipment of specification Para 0006.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30  of copending Application No. 17/238577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-30 are generic to all that is recited in Claims 1-30 of Application No. 17/238577.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claims 15, 29, & 30. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method of wireless communication performed by a user equipment (UE), comprising: transmitting an intended maneuver message for a maneuver of a vehicle associated with the UE, wherein the intended maneuver message identifies one or more target road resources associated with the maneuver; receiving, from one or more other UEs, one or more responses to the intended maneuver message; and performing an action based at least in part on receiving the one or more responses to the intended maneuver message.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of transmitting, receiving, and performing messages and actions relating to vehicle maneuvering. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The user equipment and vehicles  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-14 & 16-28 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US20210146922) in view of Ahmad (US20210245758).

Claim 1:
Fuchs explicitly teaches:
A method of wireless communication performed by a user equipment (UE), comprising:
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)

transmitting an intended maneuver message for a maneuver of a vehicle associated with the UE, wherein the intended maneuver message identifies one or more target road resources associated with the maneuver;
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Per BRI, trajectories corresponds to road resource. Ref Spec Para 0060. Data packet containing trajectories corresponds to intended maneuver message.

receiving, from one or more other UEs, [one or more responses to the intended maneuver message]; and
(Fuchs) – “At least one other fellow data packet may be received from another fellow vehicle. Another fellow trajectory may be added to the tuple. The tuple effort value may be supplemented with another fellow effort value.” (Para 0030)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

performing an action [based at least in part on receiving the one or more responses to the intended maneuver message].
(Fuchs) – “For example, a vehicle that recognizes from its situation analysis that another car will, for example, drive up to the highway and will then need to cooperate, may already proactively offer cooperation. It does this by generating a suitable alternative trajectory and sending it (optionally also setting the category “cooperation offer”). The driving-up vehicle may then immediately generate and transmit a suitable demand trajectory. Thereupon, the vehicle on the main lane will adjust its reference trajectory.” (Para 0104)
“The reference trajectory is the trajectory that the vehicle is currently following and that is the target quantity for the driving controller/driver.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Fuchs does not explicitly teach:
one or more responses to the intended maneuver message … based at least in part on receiving the one or more responses to the intended maneuver message

Ahmad, in the same field of endeavor, teaches:
	one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)

based at least in part on receiving the one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 2: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
wherein the intended maneuver message identifies a first target road resource, 
(Fuchs) – ““Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)

wherein receiving the one or more responses to the intended maneuver message comprises:
receiving the one or more responses, associated with the first target road resource, [indicating a rejection of the intended maneuver]; and
(Fuchs) – “At least one other fellow data packet may be received from another fellow vehicle. Another fellow trajectory may be added to the tuple. The tuple effort value may be supplemented with another fellow effort value.” (Para 0030)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Fuchs does not explicitly teach:
indicating a rejection of the intended maneuver… wherein performing the action comprises: returning to a pre-awareness state or a preparation state.

Ahmad, in the same field of endeavor, teaches:
	indicating a rejection of the intended maneuver
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1.” (Para 0037)

wherein performing the action comprises: returning to a pre-awareness state or a preparation state.
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)
“Also regardless of state, if an exception occurs requiring the vehicle 102 to opt-out, the vehicle 102 sends an abort message and transitions to the AbortState. In the AbortState, the vehicle 102 may await expiration of the AbortTimer and transition to the IdleState.” (Para 0094)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 3: 
Fuchs in combination with the references relied upon in Claim 2 teach those respective limitations. 
Fuchs does not teach the following limitation. However, Ahmad further teaches:
wherein performing the action comprises: transmitting a cancellation message associated with the intended maneuver message.
(Ahmad) – “If at any time before making the maneuver, the vehicle 102 V1 elects not to proceed with the intended maneuver, the vehicle 102 V1 may optionally send out a cancellation/abort message.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 4: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
wherein the intended maneuver message identifies a first target road resource and a second target road resource.
(Fuchs) – “Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
Examiner Note: demand trajectories and alternative trajectories correspond to first and second target road resources.

Claim 5: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
further comprising: determining a set of UEs that are located within a relevant area associated with the target road resource; and
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
 “For this purpose, tuples are sorted out in which collisions with the reference trajectories of the fellow vehicles occur in the area relevant for the planned maneuver.” (Para 0096)

determining that the set of UEs are associated with intended maneuver message based at least in part on determining that the set of UEs are located within the relevant area associated with the target road resource.
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
 “For this purpose, tuples are sorted out in which collisions with the reference trajectories of the fellow vehicles occur in the area relevant for the planned maneuver.” (Para 0096)

Claim 6: 
Fuchs in combination with the references relied upon in Claim 5 teach those respective limitations. 
Fuchs does not teach the following limitation. However, Ahmad further teaches:
further comprising: determining a relevant area associated with the target road resource, wherein the relevant area is based at least in part on a distance ahead of the target road resource, a distance behind the target road resource, and a distance on each side of the target road resource.
(Ahmad) – “FIG. 12 illustrates an example diagram 1200 of traffic zones that are pertinent to lane changes or other traffic maneuvers. These include a fast approach zone (FAZ) as well as a proximity zone (PZ). The FAZ may refer to an area in the adjacent lane from 30 to 162 ft (˜9 m-50 m) behind the rear bumper of the vehicle 102, while the PZ may refer to an area in the adjacent lane from 4 ft (1.2 m) in front of the front bumper of the vehicle to 30 ft (9 m) behind the rear bumper of the vehicle 102. The PZ area generally includes the blind spot and the area beside and behind the vehicle 102. The most common lane-change incidents appear to be those occurring in the PZ. Both the PZ and the FAZ refer to areas that should be monitored before lane-change initiation.” (Para 0095)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 7: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs does not teach the following limitation. However, Ahmad further teaches:
further comprising: determining that the maneuver of the vehicle has been granted based at least in part on receiving, from one or more other UEs, the one or more responses to the intended maneuver message indicating an acceptance of the maneuver, 
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.)” (Para 0048)

wherein performing the action comprises: transmitting a granted maneuver message indicating the maneuver and the target road resource associated with the maneuver.
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.)” (Para 0048)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 8: 
Fuchs in combination with the references relied upon in Claim 7 teach those respective limitations. 
Fuchs does not teach the following limitation. However, Ahmad further teaches:
further comprising: determining, after transmitting the granted maneuver message, that the vehicle is unable to complete the maneuver; and
(Ahmad) – “If at any time before making the maneuver, the vehicle 102 V1 elects not to proceed with the intended maneuver, the vehicle 102 V1 may optionally send out a cancellation/abort message.”
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.)” (Para 0048)

transmitting a cancellation message based at least in part on determining that the vehicle is unable to complete the maneuver, wherein transmitting the cancellation message causes the UE to return to a pre-awareness state or a preparation state.
(Ahmad) – “If at any time before making the maneuver, the vehicle 102 V1 elects not to proceed with the intended maneuver, the vehicle 102 V1 may optionally send out a cancellation/abort message.”
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.)” (Para 0048)
“Also regardless of state, if an exception occurs requiring the vehicle 102 to opt-out, the vehicle 102 sends an abort message and transitions to the AbortState. In the AbortState, the vehicle 102 may await expiration of the AbortTimer and transition to the IdleState.” (Para 0094)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 9: 
Fuchs in combination with the references relied upon in Claim 7 teach those respective limitations. 
Fuchs does not teach the following limitation. However, Ahmad further teaches:
further comprising: receiving, after transmitting the granted maneuver message and from a different UE, a cancellation message indicating that the maneuver is unable to be completed; and
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)
“Also regardless of state, if an exception occurs requiring the vehicle 102 to opt-out, the vehicle 102 sends an abort message and transitions to the AbortState. In the AbortState, the vehicle 102 may await expiration of the AbortTimer and transition to the IdleState.” (Para 0094)

returning to a pre-awareness state or a preparation state based at least in part on receiving the cancellation message.
(Ahmad) – “Also regardless of state, if an exception occurs requiring the vehicle 102 to opt-out, the vehicle 102 sends an abort message and transitions to the AbortState. In the AbortState, the vehicle 102 may await expiration of the AbortTimer and transition to the IdleState.” (Para 0094)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 10: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
wherein the intended maneuver message indicates a maneuver type associated with the maneuver.
(Fuchs) – “The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples. In particular, the data packet contains trajectory information of different trajectories of a trajectory set pre-planned for the vehicle. For example, the trajectories may be mapped as a sequence of location coordinates at fixed distances from each other. The distances may be spatial or temporal. In the case of spatial distances, the location coordinates are provided with time stamps. The trajectories may also be mapped parameterized. Here, the trajectory may be described mathematically as a graph. The trajectory may be described in sections.” (Para 0019)
Examiner Note: The data comprising the trajectory information includes maneuver type.

Claim 11: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
further comprising: determining motion information associated with a target road resource of the one or more target road resources associated with the maneuver, 
(Fuchs) – “Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“A trajectory describes a condition progression (e.g. position, orientation, speed vectors and acceleration vectors, etc.) over time, over which the vehicle may be controlled using the driving maneuvers. The trajectory is multidimensional, particularly two-dimensional or three-dimensional. The trajectory may extend along a driving surface to be driven on by the vehicle, for example a road. The trajectory therefore describes where the vehicle is at what time and where it will be in the future. The trajectory is planned at least up to a prediction horizon. For example, the prediction horizon may be determined by a sensor range of the vehicle.” (Para 0017)
Examiner Note: Trajectory corresponds with motion information.

wherein transmitting the intended maneuver message comprises transmitting the intended maneuver message indicating the motion information.
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples. In particular, the data packet contains trajectory information of different trajectories of a trajectory set pre-planned for the vehicle. For example, the trajectories may be mapped as a sequence of location coordinates at fixed distances from each other. The distances may be spatial or temporal. In the case of spatial distances, the location coordinates are provided with time stamps. The trajectories may also be mapped parameterized. Here, the trajectory may be described mathematically as a graph. The trajectory may be described in sections.” (Para 0019)

Claim 12: 
Fuchs in combination with the references relied upon in Claim 11 teach those respective limitations. 
Fuchs further teaches:
wherein determining the motion information associated with the target road resource of the one or more target road resources associated with the maneuver comprises:
Rejected using the same rationale as Claim 11

determining a speed range associated with the target road resource of the one or more target road resources based at least in part on a targeted speed range of the vehicle when executing the maneuver. 
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The driving maneuvers are speed-dependent. For example, a current speed of the vehicle determines a current minimum drivable curve radius.” (Para 0014)
“A trajectory describes a condition progression (e.g. position, orientation, speed vectors and acceleration vectors, etc.) over time, over which the vehicle may be controlled using the driving maneuvers… The trajectory is planned at least up to a prediction horizon. For example, the prediction horizon may be determined by a sensor range of the vehicle. The prediction horizon may be speed-dependent. A collision horizon may be less than or equal to the prediction horizon. The collision horizon may also be speed-dependent.” (Para 0017)
“The effort value combines the driving efforts required along the respective trajectory into a numerical value. A trajectory with extreme driving maneuvers is thus rated with a higher effort value than a trajectory with weakly developed driving maneuvers. A rating criterion may assign numerical values for the driving effort to the individual driving maneuvers.” (Para 0021)
“The trajectory of the collision-free fellow reference tuple with the lowest tuple effort value may be selected as reference trajectory.” (Para 0031)

Claim 13: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs further teaches:
further comprising: determining dynamic location information associated with a target road resource of the one or more target road resources associated with the maneuver, 
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“A trajectory describes a condition progression (e.g. position, orientation, speed vectors and acceleration vectors, etc.) over time, over which the vehicle may be controlled using the driving maneuvers… The trajectory is planned at least up to a prediction horizon. For example, the prediction horizon may be determined by a sensor range of the vehicle. The prediction horizon may be speed-dependent. A collision horizon may be less than or equal to the prediction horizon. The collision horizon may also be speed-dependent.” (Para 0017)
“The trajectory set 106 is planned with reference to a prediction horizon. The prediction horizon indicates at which location coordinate the vehicle 100 will be after a period of time. Depending on how the vehicle 100 is accelerated, braked and/or steered, the trajectories 108 have different lengths and end at different location coordinates.” (Para 0052)

 wherein transmitting the intended maneuver message comprises transmitting the intended maneuver message indicating the dynamic location information.
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“A trajectory describes a condition progression (e.g. position, orientation, speed vectors and acceleration vectors, etc.) over time, over which the vehicle may be controlled using the driving maneuvers… The trajectory is planned at least up to a prediction horizon. For example, the prediction horizon may be determined by a sensor range of the vehicle. The prediction horizon may be speed-dependent. A collision horizon may be less than or equal to the prediction horizon. The collision horizon may also be speed-dependent.” (Para 0017)
“The trajectory set 106 is planned with reference to a prediction horizon. The prediction horizon indicates at which location coordinate the vehicle 100 will be after a period of time. Depending on how the vehicle 100 is accelerated, braked and/or steered, the trajectories 108 have different lengths and end at different location coordinates.” (Para 0052)

Claim 14: 
Fuchs in combination with the references relied upon in Claim 1 teach those respective limitations. 
Fuchs does not explicitly teach the following limitation. However, Ahmad further teaches:
wherein determining the dynamic location information associated with the target road resource of the one or more target road resources associated with the maneuver comprises at least one of: determining a dynamic front location of the target road resource of the one or more target road resources based at least in part on a dynamic location of a moving vehicle; or determining a dynamic rear location of the target road resource of the one or more target road resources based at least in part on a dynamic location of the moving vehicle.
(Ahmad) – “FIG. 12 illustrates an example diagram 1200 of traffic zones that are pertinent to lane changes or other traffic maneuvers. These include a fast approach zone (FAZ) as well as a proximity zone (PZ). The FAZ may refer to an area in the adjacent lane from 30 to 162 ft (˜9 m-50 m) behind the rear bumper of the vehicle 102, while the PZ may refer to an area in the adjacent lane from 4 ft (1.2 m) in front of the front bumper of the vehicle to 30 ft (9 m) behind the rear bumper of the vehicle 102. The PZ area generally includes the blind spot and the area beside and behind the vehicle 102. The most common lane-change incidents appear to be those occurring in the PZ. Both the PZ and the FAZ refer to areas that should be monitored before lane-change initiation.” (Para 0095)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 15:
Fuchs explicitly teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to:
(Fuchs) – “The device may be an electrical device with at least one computing unit for processing signals or data, at least one memory unit for storing signals or data, and at least one interface and/or communication interface for reading in or outputting data embedded in a communication protocol. The computing unit may be, for example, a signal processor, a so-called system ASIC, a microprocessor or a microcontroller for processing sensor signals of the own and/or fellow vehicles and outputting data signals depending on the sensor signals.” (Para 0038)
“When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)

transmit an intended maneuver message for a maneuver of a vehicle associated with the UE, wherein the intended maneuver message identifies one or more target road resources associated with the maneuver;
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Per BRI, trajectories corresponds to road resource. Ref Spec Para 0060.

receive, from one or more other UEs, [one or more responses to the intended maneuver message]; and
(Fuchs) – “At least one other fellow data packet may be received from another fellow vehicle. Another fellow trajectory may be added to the tuple. The tuple effort value may be supplemented with another fellow effort value.” (Para 0030)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

perform an action [based at least in part on receiving the one or more responses to the intended maneuver message].
(Fuchs) – “For example, a vehicle that recognizes from its situation analysis that another car will, for example, drive up to the highway and will then need to cooperate, may already proactively offer cooperation. It does this by generating a suitable alternative trajectory and sending it (optionally also setting the category “cooperation offer”). The driving-up vehicle may then immediately generate and transmit a suitable demand trajectory. Thereupon, the vehicle on the main lane will adjust its reference trajectory.” (Para 0104)
“The reference trajectory is the trajectory that the vehicle is currently following and that is the target quantity for the driving controller/driver.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Fuchs does not explicitly teach:
one or more responses to the intended maneuver message … based at least in part on receiving the one or more responses to the intended maneuver message

Ahmad, in the same field of endeavor, teaches:
	one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)

based at least in part on receiving the one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 16
Rejected using the same rationale as Claim 2

Claim 17
Rejected using the same rationale as Claim 3

Claim 18
Rejected using the same rationale as Claim 4

Claim 19
Rejected using the same rationale as Claim 5

Claim 20
Rejected using the same rationale as Claim 6

Claim 21
Rejected using the same rationale as Claim 7

Claim 22
Rejected using the same rationale as Claim 8

Claim 23
Rejected using the same rationale as Claim 9

Claim 24
Rejected using the same rationale as Claim 10

Claim 25
Rejected using the same rationale as Claim 11

Claim 26
Rejected using the same rationale as Claim 12

Claim 27
Rejected using the same rationale as Claim 13

Claim 28
Rejected using the same rationale as Claim 14

Claim 29:
Fuchs explicitly teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
(Fuchs) – “The device may be an electrical device with at least one computing unit for processing signals or data, at least one memory unit for storing signals or data, and at least one interface and/or communication interface for reading in or outputting data embedded in a communication protocol. The computing unit may be, for example, a signal processor, a so-called system ASIC, a microprocessor or a microcontroller for processing sensor signals of the own and/or fellow vehicles and outputting data signals depending on the sensor signals.” (Para 0038)
“What is also advantageous is a computer program product or computer program with program code, which may be stored on a machine-readable carrier or storage medium such as a semiconductor memory, a hard disk memory or an optical memory and is used to carry out, implement and/or control the steps of the method according to one of the embodiments described above, in particular if the program product or program is executed on a computer or device.” (Para 0039)
“When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)

transmit an intended maneuver message for a maneuver of a vehicle associated with the UE, wherein the intended maneuver message identifies one or more target road resources associated with the maneuver;
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Per BRI, trajectories corresponds to road resource. Ref Spec Para 0060.

receive, from one or more other UEs, [one or more responses to the intended maneuver message]; and
(Fuchs) – “At least one other fellow data packet may be received from another fellow vehicle. Another fellow trajectory may be added to the tuple. The tuple effort value may be supplemented with another fellow effort value.” (Para 0030)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

perform an action [based at least in part on receiving the one or more responses to the intended maneuver message].
(Fuchs) – “For example, a vehicle that recognizes from its situation analysis that another car will, for example, drive up to the highway and will then need to cooperate, may already proactively offer cooperation. It does this by generating a suitable alternative trajectory and sending it (optionally also setting the category “cooperation offer”). The driving-up vehicle may then immediately generate and transmit a suitable demand trajectory. Thereupon, the vehicle on the main lane will adjust its reference trajectory.” (Para 0104)
“The reference trajectory is the trajectory that the vehicle is currently following and that is the target quantity for the driving controller/driver.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Fuchs does not explicitly teach:
one or more responses to the intended maneuver message … based at least in part on receiving the one or more responses to the intended maneuver message

Ahmad, in the same field of endeavor, teaches:
	one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)

based at least in part on receiving the one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Claim 30:
Fuchs explicitly teaches:
An apparatus for wireless communication, comprising: 
(Fuchs) – “The device may be an electrical device with at least one computing unit for processing signals or data, at least one memory unit for storing signals or data, and at least one interface and/or communication interface for reading in or outputting data embedded in a communication protocol. The computing unit may be, for example, a signal processor, a so-called system ASIC, a microprocessor or a microcontroller for processing sensor signals of the own and/or fellow vehicles and outputting data signals depending on the sensor signals.” (Para 0038)
“When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)

means for transmitting an intended maneuver message for a maneuver of a vehicle associated with the UE, wherein the intended maneuver message identifies one or more target road resources associated with the maneuver;
(Fuchs) – “When maneuvers between vehicles are coordinated to increase comfort, efficiency and safety, among other things, this may be called cooperative driving. This is facilitated by the possibility of direct vehicle-to-vehicle communication (V2V) and the increasing automation of vehicles.” (Para 0047)
“Transmitting a data packet to the fellow vehicle, wherein the data packet contains a trajectory set of the reference trajectory and the associated reference effort value and at least one trajectory from a group comprising the demand trajectories and the alternative trajectories as well as the respective effort values.” (Para 0008)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Per BRI, trajectories corresponds to road resource. Ref Spec Para 0060.

means for receiving, from one or more other UEs, [one or more responses to the intended maneuver message]; and
(Fuchs) – “At least one other fellow data packet may be received from another fellow vehicle. Another fellow trajectory may be added to the tuple. The tuple effort value may be supplemented with another fellow effort value.” (Para 0030)
“The data packet may be called a maneuver coordination message. The data packet may be transmitted via a communication interface from the vehicle to fellow vehicles. Vice versa, the fellow vehicles may provide fellow data packets to the vehicle via the communication interface. The data packet or the fellow data packet may contain a single trajectory information of a single trajectory that is pre-planned for the vehicle. Either the vehicle or the fellow vehicle transmits trajectory information of at least two trajectories, so that at least three trajectories are available for the generation of tuples.” (Para 0019)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

means for performing an action [based at least in part on receiving the one or more responses to the intended maneuver message].
(Fuchs) – “For example, a vehicle that recognizes from its situation analysis that another car will, for example, drive up to the highway and will then need to cooperate, may already proactively offer cooperation. It does this by generating a suitable alternative trajectory and sending it (optionally also setting the category “cooperation offer”). The driving-up vehicle may then immediately generate and transmit a suitable demand trajectory. Thereupon, the vehicle on the main lane will adjust its reference trajectory.” (Para 0104)
“The reference trajectory is the trajectory that the vehicle is currently following and that is the target quantity for the driving controller/driver.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Fuchs does not explicitly teach:
one or more responses to the intended maneuver message … based at least in part on receiving the one or more responses to the intended maneuver message

Ahmad, in the same field of endeavor, teaches:
	one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)

based at least in part on receiving the one or more responses to the intended maneuver message
(Ahmad) – “The vehicle V1 shares this intention with other traffic participants potentially involved in the maneuver (here shown as V2 and V3) as a Lane Change (LC) intent message. In response, informed traffic participants V2 and V3 may indicate support or decline of the planned maneuver to the main traffic participant V1. As shown in the idealized message flow 300, each of the recipient traffic participants V2 and V3 responds to the LC intent message with LC Acknowledgement (ACK) messages.” (Para 0037)
“The main traffic participant vehicle 102 may receive ACK/NACK responses from surrounding traffic participants and may process them. Based on this processing, the main traffic participant vehicle 102 makes a decision. If ACKs were received from all traffic participants, the main traffic participant vehicle 102 sends an LC Reservation message. If one or more ACKs were not received from all or a subset of traffic participants before timeout, but no NACK was received, then the main traffic participant vehicle 102 resends the lane change intent, or sends an LC Reservation message anyway. (The number of times the intent is sent before the default action is taken may be configurable.) If at least one NACK was received that indicated a constraint preventing the maneuver, the main traffic participant vehicle 102 aborts the maneuver. If at least one NACK was received that indicated a conflict of interest, a conflict resolution phase may be entered (discussed in detail below)” (Para 0048)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle maneuver coordination system of Fuchs with the V2X communication system of Ahmad. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle” (Ahmad Para 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667          


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667          

November 17, 2022